                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     QUALITY INVESTMENT GROUP, INC,                       Case No. 20-cv-01239-EMC
                                   8                     Plaintiff,
                                                                                              ORDER DENYING DEFENDANT’S EX
                                   9              v.                                          PARTE APPLICATION TO ENFORCE
                                                                                              AUTOMATIC STAY
                                  10     GARY B. SILVERMAN, et al.,
                                                                                              Docket No. 3
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Defendant Cynthia Gawley-Uy has removed this unlawful detainer action from state to
                                  15   federal court. The day after she filed her notice of removal, she filed a request for relief with this
                                  16   Court titled “Ex Parte Application . . . to Enforce the Automatic Stay.” Although the application
                                  17   is not the model of clarity, it appears that Ms. Gawley-Uy is asking the Court to ensure that the
                                  18   state court and/or Plaintiff Quality Investment Group, Inc. complies with 28 U.S.C. § 1446(d).
                                  19   That statute provides that, after a notice of removal is filed, “the defendant . . . shall give written
                                  20   notice thereof to all adverse parties and shall file a copy of the notice with the clerk of such State
                                  21   court, which shall effect the removal and the State court shall proceed no further unless and until
                                  22   the case is remanded.” 28 U.S.C. § 1446(d).
                                  23           For purposes of this order, the Court assumes that Ms. Gawley-Uy has given notice to
                                  24   Quality and that she has filed a copy of her notice of removal with the state court. Even with this
                                  25   assumption, the Court DENIES Ms. Gawley-Uy relief because (1) she has not presented any
                                  26   evidence that, since the removal, Quality has asked the state court to take action and (2) she has
                                  27   not presented any evidence that, since the removal, the state court has otherwise taken action with
                                  28   respect to the case. In any event, the removal effectively deprives the state court of jurisdiction,
                                   1   and this Court does not expect the state court to act unless and until the case is remanded back to

                                   2   state court.

                                   3           The Court notes for Ms. Gawley-Uy’s benefit (she is proceeding pro se) that, as a general

                                   4   matter, there must be an emergency if she is asking for something akin a temporary restraining

                                   5   order. Also, ex parte requests for relief are generally disfavored, and, typically, a party must give

                                   6   to the other party reasonable advance notice of a request for relief. Here, it appears that Quality

                                   7   was given approximately two hours notice that Ms. Gawley-Uy had asked for a hearing on her

                                   8   application. That is not sufficient.

                                   9           Finally, it appears that Quality intends to seek a remand of this case back to state court. So

                                  10   that this case is not unnecessarily delayed, the Court encourages Quality to promptly make an

                                  11   appearance in this case and file its motion to remand.

                                  12
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14

                                  15   Dated: February 24, 2020

                                  16

                                  17                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
